                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CKSJB HOLDINGS, LLC, successor in
 interest to POINTSOURCE, LLC,

                        Plaintiff,                          CIVIL ACTION
                                                            NO. 18-2173
        V.


 EPAM SYSTEMS, I~C.,

                        Defendant.


                                         ORDER

       AND NOW, this 29th day of March, 2019, upon considerat

Motion to Dismiss (ECF No. 28), Plaintiffs Response (ECF No. 29) and Defendant's

Reply (ECF No. 31), it is hereby ORDERED that the Motion is GRANTED. Counts I

and II of the Amended Complaint are DISMISSED with prejudice.

       Count III is DISMISSED without prejudice. Plaintiff may amend Count III,

consistent with the Court's Memorandum, on or before April 12, 2019. Should Plaintiff

fail to do so, Count III will be dismissed with prejudice and the Clerk directed to close

the case.
